340 U.S. 859
71 S.Ct. 86
95 L.Ed. 628
STATE OF KANSAS, complainant,v.STATE OF MISSOURI.
No. 8, Original.
Supreme Court of the United States
October 23, 1950

1
Mr. Harold R. Fatzer, Attorney General of Kansas, for complainant.


2
Messrs. T. E. Taylor, Attorney General of Missouri, and Frank W. Hayes, Assistant Attorney General, for defendant.


3
Upon consideration of the joint motion of counsel for the parties in this case to amend the decree of this Court, 322 U.S. 654, 64 S.Ct. 1202, 88 L.Ed. 1525, it is ordered that the joint motion be, and it is hereby, granted and the decree is amended to read as follows:


4
'This cause was argued by counsel at the October Term, 1943, upon the pleadings and exceptions to the Report of the Special Master. On June 5, 1944, this Court entered a decree establishing a boundary between the States. Since the entry of the decree the States of Kansas and Missouri through their legislatures have agreed upon a boundary and such agreement has been ratified by joint resolution of the Congress of the United States and the resolution approved by the President of the United States. Public Law 637, approved August 3, 1950. Therefore, in order to conform this Court's decree to the agreement of the parties as ratified by the Congress of the United States.


5
'It is Ordered, Adjudged, and Decreed that the boundary line between the States of Kansas and Missouri, which extends from the intersection of the Missouri River with the 40th parallel, north latitude, southward to the middle of the mouth of the Kaw or Kansas River, be and it is hereby established as the middle line of the main navigable channel of the Missouri River as said river flows throughout its entire course from its intersection with the 40th parallel, north latitude, southward to the middle of the mouth of the Kaw or Kansas River, subject only to changes which may occur by the natural processes of accretion and reliction, but not by avulsion.


6
'The costs of this suit are equally divided between the two States, Complainant and Defendant.'